DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 lines 25-26: “the first flow deflector” has been amended to recite --the first flow deflector plate--.
Claim 1 line 30: “the second flow deflector” has been amended to recite --the second flow deflector plate--.

Allowable Subject Matter
Claims 1-16, 19 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically the most relevant prior art to Powell (US 3,948,315) does not disclose a first end cap and a second end cap attached to first and second cantilevered ends of the third shell, and a first deflector plate and a second deflector plate disposed inside the third shell-side spaces of the first and second end portions, the first and second flow deflector plates creating fully enclosed and sealed fluid dead spaces at the first and second cantilevered ends of the 
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Raheena R Malik/Examiner, Art Unit 3763      
/TRAVIS RUBY/Primary Examiner, Art Unit 3763